Title: Thomas Jefferson to Samuel DeButts, 15 April 1809
From: Jefferson, Thomas
To: DeButts, Samuel


          Sir  Monticello Apr. 15. 09.
          Your letter of Mar. 24. has been duly recieved, and finds me disposed to render you any service within the line of propriety or right. my connection by blood gives me a certain claim on the affections of mr S. Carr, but none at all over his actions or proceedings with others: and no one, more unwillingly than myself, intermeddles with the affairs of others.mr Carr’s known integrity will secure you in every thing which he believes to be right, & where there is any difference of opinion, it will be properly controuled by the course in which the matter now is.I must pray you therefore to excuse me from the interference you request, & to indulge my love of quiet & good will with all men, accepting at the same time the assurances of my respect.
          
            Th:
            Jefferson
        